DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments and arguments dated 5/24/2022 are acknowledged.  

Proper Claim Language
Claim 8 recites a step of “providing an ultra-sonic probe” after the letter “a” and a period (“.”) symbol.  A step “a)” was previously provided in claim 8, so applicant may want to give the “providing an ultra-sonic probe” a different letter.  More importantly, a period symbol should really only appear at the very end of a claim.  The Office would appreciate it if applicant amended claim 8 to remove the period (“.”) symbol that appears before the language of “providing an ultra-sonic probe”.  It appears that the “providing an ultra-sonic probe” step should be labeled as step “c)”.  As with anything else, applicant should not hesitate to call the examiner (at 571-270-7376) to discuss any point of confusion.  

Claim Objection
Claim 18 is objected to because of the following informality: in line 2 of claim 18, “possitioned” is a misspelling of “positioned”.  Appropriate correction is required.


Second Non-Final Rejection
In applicant’s arguments dated 5/24/2022, applicant requested a 102(B)(2)(C) exception with regard to the U.S. 2013/0338420 Wiley reference, and as a result, this action is a second Non-Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098880 by Brugger in view of U.S. 2003/0221701 by Hardwicke in view of U.S. 2014/0353076 by Bethlenfalvy in view of U.S. 9,816,773 to Reis Green (hereafter referred to as “Green” for simplicity).  
With regard to claims 1 and 3, Brugger teaches a firearm silencer can be successfully cleaned with ultrasonic cleaning (Par. 0028).
Brugger does not teach using an ultrasonic probe to perform the ultrasonic cleaning.
Hardwicke teaches that ultrasonic cleaning of a structure’s internal channel can successfully be performed by introducing cleaning liquid into the internal cavity, positioning an ultrasonic probe (item 38 in Figure 1) such that it doesn’t contact inner surfaces of the structure, contacting at least part of the ultrasonic probe with the cleaning liquid that is introduced inside the internal channel, operating the ultrasonic probe such that the cleaning liquid flowing through the internal channel is ultrasonically agitated and such that fouling material is removed from the surface of the internal channel, and draining the used cleaning liquid from the internal channel (Abstract; Par. 0010-0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger such that a used, dirty firearm silencer is cleaned with the probe-based technique of Hardwicke.  In this method of Brugger in view of Hardwicke, cleaning liquid is introduced into the silencer’s dirty bullet pathway, an ultrasonic probe is positioned such that it doesn’t contact inner surfaces of the silencer’s bullet pathway, the ultrasonic probe contacts the cleaning liquid that’s introduced inside the pathway, the ultrasonic probe is operated such that the cleaning liquid flowing through the bullet pathway is ultrasonically agitated and such that fouling material is removed from the surface of the pathway, and draining the used cleaning liquid from the pathway.  The motivation for performing the modification was provided by Hardwicke, who teaches that such a probe-based technique can successfully clean an internal channel of a structure.  
The combination of Brugger in view of Hardwicke does not teach that the cleaning liquid used in the ultrasonic cleaning is cleaning solution.  
Bethlenfalvy teaches that when cleaning a firearm silencer, bore cleaning solution can advantageously be used as cleaning liquid for cleaning a silencer (Par. 0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke such that the cleaning liquid used to perform the ultrasonic cleaning is bore cleaning solution.  The motivation for performing the modification was provided by Bethlenfalvy, who teaches that when cleaning a firearm silencer, bore cleaning solution can advantageously be used as cleaning liquid for cleaning a silencer.
The combination of Brugger in view of Hardwicke in view of Bethlenfalvy does not recite that the firearm silencer is a silencer comprising internal baffles.
Green teaches that a firearm silencer can comprise internal baffles in order to suppress muzzle blast, and Green teaches that such a silencer can become internally contaminated and need cleaning (Col. 2, 45-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy such that the cleaned silencer is an internally contaminated silencer that comprises internal baffles.  Green teaches that a firearm silencer can comprise internal baffles in order to suppress muzzle blast, and Green teaches that such a silencer can become internally contaminated and need cleaning.  The motivation for performing the modification would be to use the silencer-cleaning method of Brugger in view of Hardwicke in view of Bethlenfalvy to clean a silencer that comprises internal baffles.  
With regard to claim 2, in the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green, the exterior surface of the silencer is not wetted with cleaning solution during the probe-based cleaning of the silencer’s bullet pathway.  
With regard to claims 6 and 7, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green, as developed thus far, does not teach separating solids from the cleaning solution.
Hardwicke teaches that when cleaning an internal passage with flowing, ultrasonically-agitated cleaning solution, the cleaning solution can be advantageously recycled by filtering the used cleaning liquid in a recirculation circuit (Par. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that the used cleaning solution is filtered and recycled in a recirculation circuit.  The motivation for performing the modification was provided by Hardwicke, who teaches that when cleaning an internal passage with flowing, ultrasonically-agitated cleaning solution, the cleaning solution can be advantageously recycled by filtering (to separate solids from the cleaning solution) the used cleaning liquid in a recirculation circuit.  
With regard to claims 9 and 10, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green, as developed in the rejection of claim 3, does not teach continuously circulating cleaning solution through the silencer.
Hardwicke teaches that when cleaning an internal passage with flowing, ultrasonically-agitated cleaning solution, the cleaning solution can be advantageously recycled by filtering the used cleaning liquid in a recirculation circuit (Par. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that the used cleaning solution is recycled in a recirculation circuit that filters (and thus removes entrained fouling material from the cleaning solution) the cleaning solution, wherein the cleaning solution is continuously circulated through the silencer.  The motivation for performing the modification was provided by Hardwicke, who teaches that when cleaning an internal passage with flowing, ultrasonically-agitated cleaning solution, the cleaning solution can be advantageously recycled by filtering (to separate solids from the cleaning solution) the used cleaning liquid in a recirculation circuit.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098880 by Brugger in view of U.S. 2003/0221701 by Hardwicke in view of U.S. 2014/0353076 by Bethlenfalvy in view of U.S. 9,816,773 to Green as applied to claim 1 above, and further in view of U.S. 2017/0205175 by Garst.
With regard to claim 5, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green does not explicitly teach that the silencer is a sealed silencer.
Garst teaches that a firearm silencer can comprise a sealed metallic enclosure (Par. 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that the cleaned silencer is a silencer comprising a sealed metallic enclosure.  Garst teaches that a firearm silencer can comprise a sealed metallic enclosure, and the motivation for performing the modification would be to use the cleaning technique of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green to clean such a silencer.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098880 by Brugger in view of U.S. 2003/0221701 by Hardwicke in view of U.S. 2014/0353076 by Bethlenfalvy in view of U.S. 9,816,773 to Green as applied to claim 1 above, and further in view of U.S. 2019/0001380 by Amaiwa.
With regard to claim 11, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green does not teach that multiple suppressors are cleaned in an automated process.
Amaiwa teaches that an ultrasonic probe can be advantageously moved about by a robot arm such that multiple locations can be treated with ultrasonic energy in an automated manner (Abstract; Par. 0026-0035).  
It would have to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that the ultrasonic probe is held and moved by a robot arm that can be used to clean multiple firearm silencers in an automated manner.  Amaiwa teaches that an ultrasonic probe can be advantageously moved about by a robot arm such that multiple locations can be treated with ultrasonic energy in an automated manner, and the motivation for performing the modification would be to allow multiple silencers to advantageously be cleaned in an automated manner.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098880 by Brugger in view of U.S. 2003/0221701 by Hardwicke in view of U.S. 2014/0353076 by Bethlenfalvy in view of U.S. 9,816,773 to Green as applied to claim 1 above, and further in view of U.S. 2005/0183739 by McDermott.
With regard to claim 13, the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green does not teach that the ultrasonic cleaning probe has a diameter of ¼ to ½ inch.
McDermott teaches that an ultrasonic probe that is a rod comprising a ¼ inch diameter section can successfully be used to generate ultrasonic cleaning waves (Abstract; Par. 0072-0075 and 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that the ultrasonic cleaning probe is a rod comprising a ¼ inch diameter section.  The motivation for performing the modification was provided by McDermott, who teaches that an ultrasonic probe that is a rod comprising a ¼ inch diameter section can successfully be used to generate ultrasonic cleaning waves.  
With regard to claim 14, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of McDermott does not recite that the probe is operated at a power between 50 and 200 Watts.  However, in the art of ultrasonic cleaning, it is well known that the power of ultrasonic agitation is a result-effective variable because it affects the effectives of the cleaning (MPEP 2144.03, Official Notice), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of McDermott such that the power of the ultrasonic agitation is optimized.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098880 by Brugger in view of U.S. 2003/0221701 by Hardwicke in view of U.S. 2014/0353076 by Bethlenfalvy in view of U.S. 9,816,773 to Green as applied to claim 1 above, and further in view of U.S. 5,202,523 to Grossman.
With regard to claim 15, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green does not specify the temperature of the cleaning solution.
Grossman teaches that when ultrasonically cleaning firearm components with Grossman’s cleaning solution, the temperature of the cleaning solution is a result-effective variable that affects the cleaning effectiveness of the cleaning solution (Col. 2, line 32 to Col. 4, line 5).
It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that a cleaning solution of the type taught by Grossman is used and the temperature of the cleaning liquid during ultrasonic cleaning is optimized in accordance with MPEP 2144.05.  The motivation for using the liquid of Grossman was provided by Grossman, who teaches that his cleaning solution can successfully be used when ultrasonically cleaning firearm components, and the motivation for performing the temperature optimization would be optimize the effectiveness of the cleaning.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0098880 by Brugger in view of U.S. 2003/0221701 by Hardwicke in view of U.S. 2014/0353076 by Bethlenfalvy in view of U.S. 9,816,773 to Green in view of U.S. 2017/0146313 by Briody.  
With regard to claims 4, Brugger teaches a firearm silencer can be successfully cleaned with ultrasonic cleaning (Par. 0028).
Brugger does not teach using an ultrasonic probe to perform the ultrasonic cleaning.
Hardwicke teaches that ultrasonic cleaning of a structure’s internal channel can successfully be performed by introducing cleaning liquid into the internal cavity, positioning an ultrasonic probe (item 38 in Figure 1) such that it doesn’t contact inner surfaces of the structure, contacting at least part of the ultrasonic probe with the cleaning liquid that is introduced inside the internal channel, operating the ultrasonic probe such that the cleaning liquid flowing through the internal channel is ultrasonically agitated and such that fouling material is removed from the surface of the internal channel, and draining the used cleaning liquid from the internal channel (Abstract; Par. 0010-0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger such that a used, dirty firearm silencer is cleaned with the probe-based technique of Hardwicke.  In this method of Brugger in view of Hardwicke, cleaning liquid is introduced into the silencer’s dirty bullet pathway, an ultrasonic probe is positioned such that it doesn’t contact inner surfaces of the silencer’s bullet pathway, the ultrasonic probe contacts the cleaning liquid that’s introduced inside the pathway, the ultrasonic probe is operated such that the cleaning liquid flowing through the bullet pathway is ultrasonically agitated and such that fouling material is removed from the surface of the pathway, and draining the used cleaning liquid from the pathway.  The motivation for performing the modification was provided by Hardwicke, who teaches that such a probe-based technique can successfully clean an internal channel of a structure.  
The combination of Brugger in view of Hardwicke does not teach that the cleaning liquid used in the ultrasonic cleaning is cleaning solution.  
Bethlenfalvy teaches that when cleaning a firearm silencer, bore cleaning solution can advantageously be used as cleaning liquid for cleaning a silencer (Par. 0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke such that the cleaning liquid used to perform the ultrasonic cleaning is bore cleaning solution.  The motivation for performing the modification was provided by Bethlenfalvy, who teaches that when cleaning a firearm silencer, bore cleaning solution can advantageously be used as cleaning liquid for cleaning a silencer.
The combination of Brugger in view of Hardwicke in view of Bethlenfalvy does not recite that the firearm silencer is a silencer comprising metals in fouling material in an internal cavity of the silencer.  
Green teaches a silencer’s internal cavity can become undesirably contaminated with fouling material comprising lead metal and copper metal, and Green teaches that such a silencer should advantageously be cleaned in order to remove the fouling material (Col. 2, 45-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy such that the cleaned silencer is a silencer having an internal cavity contaminated with fouling material comprising lead metal and copper metal.  Green teaches a silencer’s internal cavity can become undesirably contaminated with fouling material comprising lead metal and copper metal, and Green teaches that such a silencer should advantageously be cleaned in order to remove the fouling material.  The motivation for performing the modification would be to use the silencer-cleaning method of Brugger in view of Hardwicke in view of Bethlenfalvy to clean a silencer that has an internal cavity contaminated with fouling material comprising lead metal and copper metal.    
Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green teaches that the cleaning solution is a bore cleaning solution, but the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green does not teach that the bore cleaning solution is a cleaning solution that does not oxidize the metals of the fouling material.  
Briody teaches that a cleaning solution for a firearm bore can comprise acetone and methyl ethyl ketone (Par. 0055).  Briody does not teach that his cleaning solution causes metal oxidization.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green such that the bore cleaning solution is the bore cleaning solution taught by Briody, wherein the bore cleaning solution comprises acetone and methyl ethyl ketone.  Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green teaches that the cleaning solution is a bore cleaning solution, and the motivation for using Briody’s bore cleaning solution was provided by Briody, who teaches that his bore cleaning solution can successfully be used to clean firearm surfaces.  
The combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody does not explicitly teach that the bore cleaning solution does not oxidize the metal and copper in the fouling material.  However, since the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody does not teach that the bore cleaning solution has metal-oxidizing prosperities, it is reasonably expected that the same result occurs as recited by applicant – namely, that the bore cleaning solution does not oxide lead metal and copper metal in the fouling material.  
With regard to claim 16, the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody developed in the rejection of claim 4 does not recite that the used cleaning solution comprises the concentrations of water-soluble lead and water-soluble copper recited by applicant’s claim 16.  However, since the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody teaches performing the same method steps recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the concentrations of water-soluble lead and water-soluble copper recited by applicant’s claim 16 will be present in the used cleaning solution of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody.  

Allowable Subject Matter
Claim 8 is allowed provided corrections are made as per paragraph 3 of this Office Action.  Claim 17 is allowed, and claim 18 depends from claim 17 but is objected to because of a misspelling.
With regard to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 8.  With regard to claim 8, the most relevant prior art is the combination of Brugger in view of Hardwicke used to reject claim 1 in the Non-Final Rejection dated December 16, 2021.  The combination of Brugger in view of Hardwicke does not teach a sleeve attached to the silencer to extend fill volume of the silencer and prevent spilling of the cleaning solution during cleaning.  The reviewed prior art does not provide motivation to modify the method of Brugger in view of Hardwicke to arrive at the method recited by claim 8.  
With regard to claim 17, the following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by independent claim 17.  With regard to claim 17, the most relevant prior art is the combination of Brugger in view of Hardwicke used to reject claim 1 in the Non-Final Rejection dated December 16, 2021.  The combination of Brugger in view of Hardwicke fails to teach providing an extender cup, which is attached to one end of the used silencer, and wherein cleaning solution at least partially fills the extender cup.  The reviewed prior art does not provide motivation to modify the combination of Brugger in view of Hardwicke to arrive at the method recited by claim 17.
Claim 18 depends from claim 17.  As noted above, claim 18 is objected to because the word “possitioned” is a misspelling.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 12.  With regard to claim 12, the most relevant prior art is the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody used above to reject claim 4.  The combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody fails to teach that the cleaning solution comprises an aqueous solution containing linear, C12, secondary alcohol alkoxylate, polyoxyethylene (4) sorbitan monolaurate, oxtydimethylamine oxide, and cocoamidopropyl dimethlamine oxide.  The reviewed prior art does not provide motivation to modify the combination of Brugger in view of Hardwicke in view of Bethlenfalvy in view of Green in view of Briody to arrive at the method recited by claim 12.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
With regard the examiner combining the teachings of Brugger with the teachings of Hardwicke, applicant argues against the combination by arguing the following:
Gas turbines are designed to efficiently convert directional airflow to rotational energy (or rotational energy into directional airflow), while suppressors are optimized to maximize this resistance to reduce sound.  Gas turbine engines are subjected to dust, sand, mineral deposits and other foreign material (see Wiley [0004]) while suppressors are fouled with gunpowder combustion products and metals such as lead and copper.  This differences lead to entirely different fouling and cleaning requirements for suppressors and gas turbine engines.

This line of argument is not persuasive.  The question is whether there is motivation to apply Hardwicke’s method of cleaning an internal channel with an ultrasonic probe to Brugger’s firearm silencer.  Brugger teaches that firearm silencer surfaces can be successfully cleaned with ultrasonic cleaning (Par. 0028).  As discussed in the above obviousness rejections, the motivation for performing the modification was provided by Hardwicke, who teaches that such a probe-based technique can successfully clean an internal channel of a structure.  Hardwicke does not teach that that his internal-channel cleaning technique is limited to only gas turbine engine components.  In the above obviousness rejections, the examiner does not suggest applying gas-turbine-engine-component cleaning solution to Brugger’s silencer but rather uses firearm bore cleaning solution as the cleaning solution, and thus, the examiner does consider differences between fouling and cleaning requirements of silencers and gas turbine engines to be accounted for.  Applicant argues that turbine blades “are not designed to dissipate energy like suppressors and therefore lack the difficult-to-clean and difficult-to-access interstitial spaces that are present in suppressors”.  Again, Hardwicke does not teach that that his internal-channel cleaning technique is limited to only gas turbine engine components.  Hardwick’s cleaning method is a method for cleaning internal channels of articles.  Brugger teaches that firearm silencer surfaces can be successfully cleaned with ultrasonic cleaning (Par. 0028), and again, as discussed in the above obviousness rejections, the motivation for performing the modification was provided by Hardwicke, who teaches that such a probe-based technique can successfully clean an internal channel of a structure.  
In applicant’s arguments dated 5/24/2022, applicant requested a 102(B)(2)(C) exception with regard to the U.S. 2013/0338420 Wiley reference, and as a result, this action is a second Non-Final Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 1, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714